NIX, Presiding Judge:
Plaintiff in Error, Thomas S. Mathes, was charged in the District Court of Kay County, Oklahoma, with the crime of Obtaining Merchandise by Means and Use of a False and Bogus Check. He was tried by a jury, found guilty, and sentenced to Three Years in the penitentiary, and to pay a fine of $500.00. From that judgment and sentence he has appealed to this Court.
This cause was filed on September 16, 1966. A brief of the Plaintiff in Error was due within thirty days thereafter. No brief has been received, nor request for extension of time. Therefore, this cause was summarily submitted December 29, 1966 to be examined for fundamental error only. This Court has consist*747ently and repeatedly held, as in the case of Ashby v. State, Okl.Cr., 406 P.2d 1007:
“Where the defendant appeals from a Judgment of conviction and no briefs are filed in support of the petition in error this Court will examine the records only for fundamental error. If none appears of record the Judgment will be affirmed.”
And, further, in Fryar v. State, Okl.Cr., 385 P.2d 818:
“It is necessary for counsel for plaintiff in error not only to assert error, but to support his contentions by both argument and the citation of authorities. Where this is not done, and it is apparent that the defendant has been deprived of no fundamental rights, this court will not search the books for authorities to support the mere assertion that the trial court has erred.”
After a careful examination of the record, this Court is of the opinion that the defendant was afforded a fair and impartial trial and that the evidence is sufficient to support the verdict of the jury. The judgment and sentence is thereby Affirmed.
BUSSEY, BRETT, JJ., concur.